Citation Nr: 1723191	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-00 465	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a right leg neurological disability, claimed as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to May 1973. These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In July 2010, July 2012, and August 2015 the case was remanded for additional development.  In March 2017, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) (regarding the back disability).  The Veteran was provided a copy of the VHA opinion and afforded opportunity to respond.


FINDINGS OF FACT

1.  A chronic back disability was not manifested in service; arthritis of the back was not manifested in the first postservice year; and the Veteran's current back disability is not shown to be etiologically related to his service.

2.  The Veteran is not shown to have, or at any time during the pendency of the instant claim to have had, a neurologic disability of the right leg.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
2.  Service connection for a neurologic disability of the right leg, to include as secondary to a back disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in April 2007, VA notified the appellant of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing; the evidence that VA would attempt to obtain; and how VA assigns disability ratings and effective dates of awards.  

At the hearing before the undersigned the Veteran was advised of what is necessary to substantiate his claims.  Thereafter these matters were remanded for further development, and the Board secured a VHA opinion to assist the Veteran with evidentiary development.   

The Veteran's service treatment records (STRs) and pertinent postservice private and VA treatment records have been secured.  He was afforded a VA examination in October 2015 (with addendum opinion in November 2015), and as noted above, a March 2017 VHA opinion was secured.  The Board finds the VA examination and addendum and VHA opinion (cumulatively) adequate for adjudication of the claims; the reports note all necessary findings, and the examiner and consulting expert expressed familiarity with the record/the Veteran's medical history and included rationale with the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the current claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004). 

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 (a).  Under 38 C.F.R. § 3.303(b), for the diseases listed as chronic service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is already service connected; and (3) that the already service connected disability caused or aggravated the disability for which secondary service connection is sought.

Back scoliosis, a developmental defect, was noted on the Veteran's service entrance examination and the presumption of soundness on induction does not apply to such defect.  See 38 U.S.C.A. § 1111.  Furthermore, a congenital or developmental abnormality is not of itself a compensable disability.  38 C.F.R. §§ 3.303(c), 4.9. However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown , 8 Vet. App. 240, 245 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §  3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Back disability

In a January 1971 service enlistment examination/history report, the Veteran reported a history of back muscle spasm in 1968; a physician noted it was a low back strain.  On clinical evaluation asymptomatic mild scoliosis was noted [.  His STRs are otherwise silent for complaints, findings, treatment or diagnosis relating to the back (with the exception of an October 1971 notation that he underwent a lumbar puncture/spinal tap for evaluation of hepatitis).  On May 1973 service separation examination the spine was normal on clinical evaluation. 

Postservice treatment records from 2004 to 2007 show treatment for complaints of back pain.  A February 2004 private treatment record notes treatment for midback pain.  The Veteran denied any known injury.  An August 2004 private treatment record notes the Veteran was seen with complaints of upper back pain; and the diagnosis was acute thoracic sprain/spasm.  May 2007 lumbar spine X-rays found mild narrowing and mild spur formation of L5-S1.  Vertebral body alignment was satisfactory. 

At the May 2010 Travel Board hearing, the Veteran asserted that a back disability noted on service entrance examination (scoliosis) increased in severity during active duty as a result of his duties therein.  He stated that during service in 1971 he started having extreme backache, headache, and slight fever related to walking on guard duty.  He was seen by a corpsman and returned the next day when the back pain became worse.  He was eventually hospitalized due to high fever.  He stated that various testing was done, including a lumbar puncture spinal tap.  He recovered in approximately three months.  He asserted that the problem then was due to a back disability.  He also stated that he was a field radio operator, which involved carrying an additional 30 pound (to a 60-pound rucksack) weight of a radio, when they went on marches in service.  He stated that he has severe arthritis diagnosed.

A June 2010 VA treatment report notes the Veteran was seen with complaints of low back pain; chronic low back pain was diagnosed.  August 2010 lumbar spine X-rays found mild sclerosis of both sacroiliac joints, possibly secondary to an inflammatory arthropathy such as ankylosing spondylitis.  No fusion was evident in the sacroiliac joints or in the lumbar facet joints.  Posterior alignment was normal. An October 2010 lab report found the Veteran positive for HLA-B27 which is associated with ankylosing spondylosis. 

On October 2015 VA spine examination, the Veteran reported that during service in 1971 he had back pain and fever for three days.  He was then hospitalized for three months and underwent a spinal tap procedure.  He related that after discharge he had back stiffness in the morning that lasted a few hours and intermittent back pain.  He reported severe back pain that would occur every 1-2 years and last 1-2 weeks, and on those occasions he could not walk due to pain shooting from his buttock down his leg.  He did not have leg numbness or weakness.  He reported that he sought treatment when his back pain became worse, but in between such episodes of increased pain he felt fine.  He took Motrin and indomethacin for pain.  On examination, the diagnosis was lumbar degenerative joint disease (DJD). The examiner noted that the lumbar vertebrae had satisfactory height and alignment, degenerative changes were present without definite disc space narrowing, minimal aortoiliac calcifications were seen, and sclerosis was seen at both sacroiliac joints, possibly associated with erosive changes.  Ankylosing spondylitis was considered a possibility.  The examiner noted the history of the Veteran's back disability as shown by the record, and opined that it is less likely as not that the Veteran's current back disability was incurred in or caused by his service.  The examiner explained that there was insufficient evidence [for a diagnosis of] ankylosing spondylitis related to service.  He noted that the Veteran reported a back spasm prior to service but on service separation examination his spine was normal.  He noted that the Veteran worked through the years without significant back problems except for the 1-2 week episodes every 1-2 years.  The examiner noted that these episodes did not seem to affect the Veteran's work or activities, and that he did not seek continuous medical care for his back.  The examiner also noted that the lumbar spine did not show disk place narrowing since the Veteran's service. 

In a November 2015 addendum to the October 2015 VA examination report (sought when the RO found the October 2015 VA opinion inadequate), the examiner reviewed the Veteran's history and noted diagnoses of back spasm in 1971, back scoliosis on his entrance examination, DJD in 2007 and ankylosing spondylitis in 2010.  The Veteran reported that three years prior to joining the Army, he had back pain and trouble walking for three days.  He reported use of crutches for three days, and that arthritis was diagnosed.  He reported that he had no problems with his back during service after his three month hospitalization.  The examiner noted that iritis was noted in the Veteran's left eye in 2007 and 2011.  He reported a positive HLA-B27 test.  The Veteran reported that he could not recall specifically when his back pain began, but felt that the symptoms began at age 16 (three years prior to service).

The examiner opined that it is less likely as not that the Veteran's current back disability was incurred in or caused by his service.  The examiner explained that if the Veteran's back disability began at age 16, syndesmosis (bridging between vertebrae) would be evident, but such pathology was only noted at the sacroiliac joints, possibly associated with erosive changes.  The examiner noted that the Veteran and his daughter were both positive for HLA-B27.  The examiner opined that the lumbar tap in service was less likely the cause of the Veteran's back problem since there was no boney access.  The examiner opined that the Veteran's back condition was less likely due to extra weight from the radio because his 2007 cervical spine X-ray revealed the same DJD as his lower back.  The examiner addressed whether any back pathology currently shown represented pathology superimposed during service or by the activities therein on the scoliosis noted in induction.  He opined that there was a possibility that the Veteran's current ankylosing spondylitis could have impacted a condition the Veteran reported that occurred three years prior to service, but that condition seemingly resolved prior to service.  He further opined that the Veteran's scoliosis at a young age was most likely idiopathic since scoliosis was not mentioned in subsequent postservice treatment records.  The examiner opined that it was less likely that ankylosing spondylitis was aggravated beyond its natural progression by service activities since the Veteran reported back pain attacks only every few years after service and iritis was not diagnosed until 2007 which (per the Veteran) led to the diagnosis of ankylosing spondylitis. 

January to April 2016 VA treatment records note that the Veteran complained of low back pain, received a diagnosis of chronic back pain, and was instructed in the use of a TENS unit.  February 2016 lumbar spine X-rays found that L1-2, L3-4, 
L4-5 and L5-S1 had no significant disc disease, and facet joint arthropathy without significant spinal canal narrowing or neural foraminal narrowing.  L2-3 had no significant disc disease but significant spinal canal narrowing or neural foraminal narrowing.

The Board found that the November 2015 VA examination produced an opinion that was not fully responsive to the questions posed and did not fully resolve the critical medical questions, and requested a VHA advisory medical opinion in the matter.  In the opinion received in March 2017, the provider opined that the Veteran did have minimal age dependent degenerative changes, and more specifically, ankylosing spondylitis, a current back pathology that was superimposed on scoliosis that preexisted his service.  He opined that the Veteran's duties carrying a heavy radio on marches in service was not an etiological factor for his development of current back pathology, and that his ankylosing spondylitis was not related to his service.  The provider also opined that the Veteran did not now have scoliosis.  He explained that the diagnosis of scoliosis appeared to have been made during an enlistment physical based on simple inspection (without the benefit of radiographs), and that later radiographs do not mention scoliosis (suggesting that the diagnosis of scoliosis on enlistment did not reflect chronic pathology).  The provider opined that the Veteran's current back disability is related to ankylosing spondylitis and degenerative age related findings such as facet arthropathy. 

It is clearly shown that that Veteran has a current low back disability; diagnoses documented in treatment records/examination reports during the pendency of the instant claim have included DJD of the lower back and ankylosing spondylitis. Furthermore, the record shows that during service the Veteran was hospitalized for three months and on the discharge summary back pain was noted which was consistent with, and correlated with, the major discharge diagnosis of hepatitis.  The STRs do not show any continuing treatment during his remaining service, and there is no mention of a back condition on his service exit examination.  As the initial postservice record of back complaints/treatment (an epidural steroid administration for back pain) is dated in 1990, nearly 17 years after service and noted by the VHA provider, service connection for a back disability on the basis that a chronic back disability became manifest in service and persisted or on a presumptive basis (for arthritis of the spine as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

What remains for consideration is whether (in the absence of a showing of onset in service and continuity of complaints/symptoms since), the Veteran's current back disability may be related to his remote service/complaints and injury therein.  Whether there is a nexus between a current back disability and service or complaints therein, absent evidence of continuity, is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
The medical evidence in the record that addresses this matter consists essentially of the opinions offered on October 2015 VA examination (with November 2015 addendum) and in March 2017 VHA opinion.  The RO found the October 2015 VA examination to be insufficient and requested an addendum.  The Board found that the November 2015 VA addendum opinion also did not fully resolve the critical medical questions presented.

The Board does find the March 2017 VHA opinion to be the only medical opinion in the record regarding the etiology of the Veteran's back disability adequate for rating purposes.  It reflects familiarity with the factual record and cites to supporting factual data.  Upon a review of the Veteran's records, the provider noted three back diagnoses:  (1) a diagnosis of scoliosis noted on 1971 service entrance examination.  The VHA provider explained that the diagnosis was made without benefit of diagnostic studies, and that subsequent examinations have not found scoliosis.  Therefore, the 1971 diagnosis of scoliosis is not reflective of chronic pathology; (2) a diagnosis of mild degenerative changes in his spine, first shown in 2007.  The provider stated that the X-ray findings are age related degenerative changes that are normal or better than normal for a person of the Veteran's age, and therefore, do not reflect a chronic disability incurred in service; and (3) a diagnosis of ankylosing spondylitis which was first confirmed in 2010.  He explained that ankylosing spondylitis is a rheumatoid condition (and is not due to trauma) and has genetic factors, such as the Veteran's positive testing for HLA-B27.  He noted that nothing in the Veteran's medical history showed changes consistent with ankylosing spondylitis; such changes were not manifest until many years after service.

The provider also addressed the Veteran's contention that his back pain in service was a manifestation in service of his current back disability and his attempt to connect his hepatitis with his current back disability.  The provider noted that there was no evidence of continuity and noted that the Veteran described treatment he received in about 1990 (an epidural for back pain which provided relief) was about 17 years after service.  The provider, citing to the acute nature of the complaint in service and the length of the postservice interval before back problems were clinically noted, opined that the current back disabilities are unrelated to the Veteran's service.  The provider is a medical professional competent to offer the opinion, and it is competent evidence in this matter.  Because there is no competent evidence to the contrary, it is persuasive. 

The Veteran's own opinion relating his current back disability to service/complaints therein is not competent evidence.  This nexus question that is dispositive is medical in nature; he is a layperson, and does not cite to supporting clinical data, a supporting medical opinion or supporting medical literature.  While he did report complaints of back pain in service, those have been found by the consulting VHA expert to have been consistent with his documented bout of hepatitis (and not reflective of an underlying chronic back disability.   Notably, as was cited,  the Veteran served on almost 1 1/2 years of active service after the documented complaints of back pain in service with no medical follow up or any back complaints noted on discharge.  The Veteran's lay assertions are contradicted by medical evidence in the record and are not competent evidence in support of his claim.

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The appeal in this matter must be denied.


Right leg neurological disability

The Veteran's theory of entitlement to service connection for a right leg neurological disability is essentially one of secondary service connection.  He contends that he began having right leg problems associated with his back problems and that a right leg neurological disability developed secondary to his back disability (which is not service connected, and for which service connection is denied herein).  [Service connection has only been established for a scar on the back of the Veteran's head, rated 0 percent.] 

The Veteran's STRs are silent for complaints, treatment, or diagnosis pertaining to a right leg neurological disability.  

May 2007 VA treatment records note that the Veteran complained of intermittent lower back pain that radiated down his right leg and seemed to get worse at every episode.  He also reported that the pain "usually lasts for a day or so."  The pain was treated satisfactorily with pain medication. 

At the May 2010 Travel Board hearing, the Veteran testified that he was not claiming that a right leg neurological disability began in service.  He testified that his right leg disability began approximately in 1995 and was secondary to his back disability.  He reported that he had a daily burning sensation in his right leg. 

On October 2015 VA examination the examiner found no leg numbness or weakness, and noted that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  Sensory examination of the lower extremities was normal.  The examiner found no sign of sciatica (but did note that the Veteran could not walk tip toe or on his heel).  No diagnosis was noted or provided regarding a right leg neurological disability. 

VA treatment records through April 2016 do not show a diagnosis of a right leg neurological disability, and a right leg neurological disability is not listed in the Veteran's problem listing in medical records. 

The threshold requirement for substantiating a claim of service connection (whether direct or secondary) is that there must be competent evidence of the disability for which service connection is sought.  Here, there is no competent evidence that the Veteran has, or at any time during the pendency of the instant claim has had, a chronic right lower extremity neurological disability.  No medical provider has diagnosed such a disability.  While the Veteran may be competent to report lay-observable symptoms such as burning sensation in his right leg, he is not competent to establish by his own opinion that there is underlying neurological pathology for his complaints.  Whether or not there is underlying neurological pathology (a compensable disability) for symptoms noted or reported is a medical question beyond the capability of his own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  The diagnosis of a neurological disability is a complex medical question that requires medical expertise (and generally testing/studies).  It is beyond the realm of common knowledge.  The Veteran is a layperson and does not cite to supporting medical opinion or medical literature.  His own opinion is not probative evidence in this matter. 

As there is no competent evidence that the Veteran has, or has had, a neurological disability of the right lower extremity disability, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. § 1110;38 C.F.R. § 3.310;see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against the claim.  Accordingly, the appeal in the matter must be denied.  [It is also noteworthy regarding the secondary service connection theory of entitlement asserted, that the Veteran's back disability has not been found to be service-connected.]


ORDER

Service connection for a back disability is denied.

Service connection for a right lower extremity neurological disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


